Order entered December 10, 2013




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                         No. 05-13-00999-CV

                                  LOUIS MARTIN, JR., Appellant

                                                    V.

                   U.S. MERCHANTS FINANCIAL GROUP, INC., Appellee

                        On Appeal from the 134th Judicial District Court
                                     Dallas County, Texas
                               Trial Court Cause No. 10-15757

                                                ORDER
        We GRANT appellant’s December 4, 2013 unopposed motion to extend appellate

deadlines and ORDER appellant to file his brief no later than December 20, 2013. Appellee

shall file its brief within thirty days after the date appellant’s brief is filed.




                                                         /Elizabeth Lang-Miers/
                                                         ELIZABETH LANG-MIERS
                                                         JUSTICE